DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15, “the each element” should read –each element–.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taji et al. (JP 2006-183141), hereinafter “Taji,” wherein an English machine translation is used and cited herein.
prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. 
Taji does not explicitly teach that its composition satisfies the instantly claimed relational expressions 1 and 2. However, Taji teaches a composition of alloy constituents that overlap with the instantly claimed relational expressions (Abstract, [0012]-[0016]). For example, when the steel sheet of Taji comprises, by wt. %, 1.5% Mn, 0.2% Mo, 0.03% Cr, 0.001%B, 0.1% V, 0.2% C, 0.01% Ti, and 0.015% Nb, the instantly claimed relational expressions 1 and 2 are satisfied ([sol. C] = [C] -(0.25[Ti]+0.13[Nb]+0.125[Mo]) = 0.2-(0.25[0.01]+0.13[0.015]+0.125[0.2]) = 0.17055, [Mn]+12[sol. C]+2.5[Mo]+2[Cr]+300[B]+[V] = [1.5]+12[0.17055]+2.5[0.2]+2[0.03]+300[0.001]+[0.1]) = 4.5066). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Taji teaches that its steel sheet has a microstructure comprising, by volume ratio (i.e., area fraction), of 80% or more, and preferably 90% or more tempered martensite (which reads on prima facie case of obviousness exists. See MPEP §2144.05. Note that volume ratio values are expected to be the same or very close to area fraction values for a given thickness of steel sheet; volume ratio and area fraction generally describe the same values, because volume ratio is the integration of the area fraction over the thickness of the portion of steel sheet. 
Taji further teaches wherein its steel sheet has a tensile strength of ≥980 MPa and an excellent strength ductility balance of TS x El (i.e., product of tensile strength TS and total elongation El) of 12000 MPA ∙ % or more (Abstract, [0002]), which overlaps with the instantly claimed ranges of a tensile strength of 1200 MPa or greater and an elongation rate of 10% or greater. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, note that Taji discloses numerous example steel sheets wherein a tensile strength of 1200 MPa or greater and an elongation of 10% or greater was achieved (see Table 3).
Regarding claim 3, Taji teaches that its steel sheet has a microstructure comprising, by volume ratio (i.e., area fraction), of 80% or more, and preferably 90% or more tempered martensite, wherein the remaining structure (i.e., 0-10%) may be any of ferrite, bainite, and retained austenite ([0052]), which overlaps with the instantly claimed microstructure including ferrite and bainite, wherein a sum of the ferrite and the bainite is lower than 5% by area fraction. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Note that volume ratio values are expected to be the same or very close to area fraction values for a given thickness of steel sheet; volume ratio and area fraction generally describe the same 
Regarding claim 5, Taji teaches that its steel sheet may be subjected to a surface treatment such as galvanization, which would result in a galvanized layer formed on a surface thereof ([0067]).
Response to Arguments
Applicant’s arguments, see p. 6, filed 11/19/2020, with respect to the previous objection to claim 1 have been fully considered and are persuasive in view of the current amendments to claim 1.  The previous objection to claim 1 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 11/19/2020, with respect to the previous 35 U.S.C. 112(b) rejection of claims 1-5 have been fully considered and are persuasive in view of the current amendments to the claims.  The previous 35 U.S.C. 112(b) rejection of claims 1-5 has been withdrawn. 
Applicant's arguments, see pp. 7-16, filed 11/19/2020, with respect to the 35 U.S.C. 103 rejection of the claims over Taji (JP 2006-283141) have been fully considered but they are not persuasive.
Applicant argues that Relational Expressions 1 and 2 are of great value and importance. Applicant notes that when the value of Relational Expression 1 is lower than 4.5, the quenching properties of the steel may be degraded, and when the value of the Relational Expression exceeds 5.3, microstructures of the steel may become nonuniform, whereby weldability may be degraded. Applicant further notes that Relational Expression 2 is lower than 0.17, it is difficult to sufficiently stabilize the retained austenite phase, and when the Relational Expression 2 is higher than 0.25, the formation of a large amount of fine precipitates may contribute to an increase in yield strength and formation of fine grains, but quenching properties of the steel may increase thereby degrading weldability. Applicant argues that the claimed Relational Expressions 1 and 2 are critical and points to Figure 1 of the present 
In response, Examiner notes that the data depicted in Figure 1 of the instant specification does not provide sufficient evidence to demonstrate criticality of the ranges recited in Relational Expressions 1 and 2. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).
For example, Examiner notes that there are no inventive steels near the lower and upper endpoints of Relational Expression 1. Furthermore, there are no inventive examples near the upper endpoint of Relational Expression 2. In addition, Comparative Steel 1 (see Table 2 of the instant specification) has a Relational Expression 1 value of 5.87, which is far outside of the upper endpoint of 5.3, as also shown in Figure 1. Thus, Applicant has not provided evidence which is commensurate in scope with the claims. Moreover, Examiner notes that Comparative Steels 4-8 all meet Relational Expressions 1 and 2, and yet are still deficient (hence “Comparative”), which does not support Applicant’s argument that Relational Expressions 1 and 2 are critical.  Further, Examiner notes that Comparative Steels 1-3 were outside of claimed Relational Expressions 1 and 2, and did not meet at least one of the claimed microstructure, tensile strength, or elongation (see p. 28 ln. 6-21 of the instant specification). However, as noted in the 35 U.S.C. 103 rejection above, Taji teaches an overlapping microstructure, tensile strength, and elongation (Abstract, [0002], [0052]), as well as numerous example steel sheets wherein a tensile strength of 1200 MPa or greater and an elongation of 10% or greater was achieved (see Table 3), which shows that Applicant’s results may not be unexpected. “Any differences between the claimed invention and the prior art may be expected to result in some differences in 
Applicant notes that the instant claim 1 requires a microstructure including 85% or more martensite, 3% to 5% retained austenite, and other unavoidable phases, by area fraction. Applicant further notes that the claimed microstructure  is of importance, citing lines 12-23 on page 18 of the present application, which states that when the content of martensite is lower than 85%, it is difficult to secure sufficient tensile strength, when the content of retained austenite is lower than 3%, elongation and formability may deteriorate, and when the content of retained austenite exceeds 15%, it is difficult to form a sufficient martensite phase, resulting in degradation of tensile strength. 
Applicant notes that the instant claim recites martensite, while Taji recites tempered martensite, and argues that martensite and tempered martensite must be distinguished from each other. Applicant further argues that there is no evidence in Taji about showing or teaching the claimed 3-5% retained austenite by area fraction.
In response, Examiner notes that claim 1 recites “martensite,” which would include all forms of martensite, including tempered or untempered martensite. Furthermore, there is no support in the specification that the “martensite” recited is untempered martensite or excludes tempered martensite. Thus, the tempered martensite of Taji reads on “martensite” as claimed. Regarding Applicant’s argument that there is no evidence in Taji about showing or teaching the claimed 3-5% retained austenite by area fraction, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). Taji teaches wherein the remaining structure (i.e., 0-10%) may be any of ferrite, bainite, and retained austenite ([0052]), which overlaps with the instantly claimed range of 3-5% retained austenite. In the prima facie case of obviousness exists. See MPEP §2144.05. Regarding Applicant’s argument that the claimed microstructure is important for achieving the claimed tensile strength and elongation, Examiner notes that as noted in the 35 U.S.C. 103 rejection above, Taji teaches an overlapping tensile strength, and elongation (Abstract, [0002]), as well as numerous example steel sheets wherein a tensile strength of 1200 MPa or greater and an elongation of 10% or greater was achieved (see Table 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734